DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-22 are allowable. Claim 5, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species A-H, as set forth in the Office action mailed on February 4, 2019 is hereby withdrawn and claim 5 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.	Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be 
Authorization for this examiner’s amendment was given in an interview with Robert Showalter (Reg. No. 33,579) on March 24, 2022.
The application has been amended as follows: 	Claim 1, line 1 (Amended) “An electrically driven shaving device comprising--:--”	Claim 1, lines 7-8 (Amended) “at least one driven shaft having a second axis and mounted for performing a reciprocating motion relative to the housing, and being adapted to drive a cutter element,”	Claim 2, line 1 (Amended) “The electrically driven shaving device according to claim 1, wherein”	Claim 3, line 1 (Amended) “The electrically driven shaving device according to claim 1, wherein the at least”	Claim 4, line 1 (Amended) “The electrically driven shaving device according to claim 3, wherein the at least”	Claim 5, line 1 (Amended and Rejoined) “The electrically driven shaving device according to claim 1, wherein the at”	Claim 6, line 1 (Amended) “The electrically driven shaving device according to claim 1, wherein”	Claim 7, line 1 (Amended) “The electrically driven shaving device according to claim 6, wherein”	Claim 8, line 1 (Amended) “The electrically driven shaving device according to shaving device according to claim 1, wherein the”	Claim 10, line 1 (Amended) “The electrically driven shaving device according to claim 1, wherein”		Claim 11, line 1 (Amended) “The electrically driven shaving device according to claim 1, wherein”		Claim 12, line 1 (Amended) “The electrically driven shaving device according to claim 1, wherein”	Claim 13, line 1 (Amended) “The electrically driven shaving device according to claim 1, wherein the pivotable”	Claim 14, line 1 (Amended) “The electrically driven shaving device according to claim 1, wherein”	Claim 15, line 1 (Amended) “The electrically driven shaving device according to claim 1, wherein”	Claim 16, line 1 (Amended) “The electrically driven shaving device according to [[claim 1]] claim 15, wherein”	Claim 17, line 1 (Amended) “The electrically driven shaving device according to claim 1, wherein”	Claim 18, line 1 (Amended) “An electrically driven shaving device comprising--:--”	Claim 18, lines 7-8 (Amended) “at least one driven shaft having a second axis and mounted for performing a reciprocating motion relative to the housing, and being adapted to drive a cutter element,”shaving device of claim 18, wherein the at least”	Claim 20, line 1 (Amended) “An electrically driven shaving device comprising--:--”	Claim 20, lines 7-8 (Amended) “at least one driven shaft having a second axis and mounted for performing a reciprocating motion relative to the housing, and being adapted to drive a cutter element,”	Claim 21, line 1 (Amended) “The electrically driven shaving device according to claim 1, wherein the”	Claim 21, line 3 (Amended) “cutter element which is guided in [[the]] --a-- shaver head permitting a linear translational” 	Claim 22, line 1 (Amended) “The electrically driven shaving device according to claim 1, wherein the”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The prior art previously made of record fails to disclose or make obvious to combine the features of the independent claims as amended above, including an electrically driven shaving device with an electric motor mounted in a housing and comprising a drive shaft with a first rotary axis, a drive pin connected to the drive shaft eccentrically with respect to the rotary axis, at least one driven shaft having a second axis and mounted to perform a reciprocating motion relative to the housing and being adapted to drive a cutter element, wherein the at least one driven shaft is indirectly coupled to the drive shaft by the driven pin and a gear mechanism converting a rotary motion of the drive shaft into the reciprocating motion of the at least one driven shaft, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        March 25, 2022

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        03/26/2022